On the Merits
Thomas H. Tongue, III, of Portland, and John Boss, of Kansas City, Missouri, argued the cause for respondents. With them on the brief were Hicks, Davis & Tongue, of Portland, and Eoss & Eoss, of Kansas City, Missouri.
Before Latotjrette, Chief Justice, and Warner, Eossman and Perry, Justices.
PEEEY, J.
This is a suit brought by Herman E. Bires and E. J. Martens, individually, and by the officers of Eugene Lodge No. 149 Brotherhood Eailway Carmen of America, and by certain other individuals as members of Eugene Lodge No. 149 Brotherhood Eailway Carmen of America, as plaintiffs, against Irvin Barney and other officers of the Grand Lodge Brotherhood Eailway Carmen of America, the Executive Board Brotherhood Eailway Carmen of America, and other individuals who were members of Eugene Lodge No. 149 Brotherhood Eailway Carmen of America (who did not join as plaintiffs in the suit), as defendants.
One of the purposes of this suit in equity was to have the suspension of Eugene Lodge No. 149 Brotherhood Eailway Carmen of America declared unlawful and enjoined, and for an order to be entered for the immediate reinstatement of this subordinate lodge.
It now appears that. Eugene Lodge No. 149 is no longer under suspension, and, therefore, the questions raised concerning the actions of the president, Irvin Barney, and other officers of the Grand Lodge in suspending this subordinate lodge are now moot.
The plaintiffs, Herman E. Bires and E. J. Martens, as individuals, are now the only interested parties in the prosecution of this appeal. They unsuccessfully *119contended in the trial court that they were each unlawfully suspended from membership in Eugene Lodge No. 149 by the general president of the Grand Lodge. From that adverse ruling they appeal.
The plaintiff, Herman B. Bires, was suspended by the general president of the Grand Lodge, Irvin Barney, on January 19, 1951. At the time of his suspension, Bires was president of the local Eugene Lodge No. 149. The plaintiff B. J. Martens, who was chairman of the local protective board of the lodge, was suspended on September 8, 1950.
The evidence introduced in this cause shows that the plaintiffs, Bires and Martens, were each suspended by the general president of the Grand Lodge in accordance with section 10 of the Constitution of the Grand Lodge, which in part provided as follows:
“ * * * He shall have power to convene the General Executive Board, and have direct supervision of all lodges, with power to suspend any subordinate lodge or individual member thereof for cause or when in his judgment it is for the best interest, subject to appeal to the General Executive Board or Grand Lodge, or both when taken in the order named * *
The Brotherhood of Bailway Carmen of America is a voluntary unincorporated organization, having subordinate lodges in various parts of the Hnited States and Canada. In such an organization the relationship between the brotherhood and its members is contractural. Each person becoming a member of such an organization agrees to and is bound by the Constitution, the general rules and the laws of the organization, except where they involve surrender of constitutional rights or contravene public law or public policy. Allen v. Southern Pac. Co., 166 Or 290, 110 P2d 933.
*120A provision of like import as that set ont above was construed by this court in Mursener v. Forte et al., 186 Or 253, 205 P2d 568, where on page 269 we said:
“The International under its Constitution and By-Laws did not have the right to usurp the functions of Local No. 72 and to exercise dominion and control over these trust funds without giving the subordinate lodge notice and an opportunity to be heard on charges filed against it. We are not unmindful that Art. IV, § 1 of the Constitution and By-Laws of the International provides that the President
‘shall have the direction and supervision of all Subordinate and District Lodges, with power to suspend their individual members or Lodges, when in his judgment it is for the best interest of our International Brotherhood.’
In our opinion it is not contemplated by the above provision that the President is authorized arbitrarily or capriciously to ‘suspend a lodge’ and thereby interfere with or jeopardize the interest of members who are beneficiaries of such trust funds. To hold otherwise would amount to a taking of property without due process. Swaine v. Miller, 72 Mo.App. 446; Ellis v. American Federation of Labor et al, 48 Cal. App. (2d) 440, 120 P (2d) 79; Taboada v. Sociedad Espanola De Beneficencia Mutua, 191 Cal. 187, 215 P. 673, 27 A.L.R. 1508; Gardner v. Newbert et al, 74 Ind. App. 183, 128 N.E. 704; Lundine v. McKinney, (Tex. Civ. App.) 183 S.W. (2d) 265; United Brotherhood of Carpenters and Joiners of America v. Carpenters Local Union No. 14 of United Brotherhood of Carpenters and Joiners of America, (Tex. Civ. App.) 178 S.W. (2d) 558; 63 C.J., Trade Unions, 685, § 55; 10 C.J.S., Beneficial Associations, 293, § 50.”
It is to be noted that the basis of the above statement is the violation of the subordinate lodge’s right to due process of law where a property right of the *121subordinate lodge is jeopardized. It is, therefore, a fundamental principle that while equity has jurisdiction in the supervision and control of unincorporated societies or associations, it will generally only exercise its powers when a property right of a unit of the society is involved, or when an individual thereof has a property right that is involved. Local Union, A.S.M.W.I.A. v. Nalty (1925), CCA 6th, 7 F2d 100; Bush v. International Alliance, T.S.E. (1942) (Cal App) 130 P2d 788; Holmes v. Brown (1917) 146 Ga 402, 91 SE 408; Gardner v. Newbert (1920) 74 Ind App 183, 128 NE 704; Abdon v. Wallace (1929) 95 Ind App 604, 165 NE 68; Nissen v. International Brotherhood, T.C.S.H. (1941) 229 Iowa 1028, 295 NW 858, 141 ALR 598; Froelich v. Musicians Mut. Ben. Asso. (1902) 93 Mo App 383; Fleming v. Moving Picture Mach. Operators I.A.T.S.E. (1938) 124 NJ Eq 269, 1 A2d 386; Fritz v. Knaub (1907) 57 Misc 405, 103 NYS 1003 (affirmed without opinion in (1908) 124 App Div 915, 108 NYS 1133); Heasley v. Operative Plasterers & Cement Finishers International Asso. (1936) 324 Pa 257, 188 A 206; Lo Bianco v. Cushing, 117 NJ Eq 593, 177 A 102 (affirmed in (1936) 119 NJ Eq 377, 182 A 874).
Thus where a matter is brought to the attention of the court in which purely membership questions are involved which do not involve the loss of any property right that arises out of the right of membership, the courts will not intervene.
In the case before us it is the contention of the defendants, and, therefore, the position of the defendants in interpreting the powers of the president of the Grand Lodge, that in suspending the plaintiffs, Bires and Martens, the only punishment or restriction placed upon the parties is that it “does not sever membership from the order, but deprives the member *122of rights to visit lodges. A member under suspension for cause may be admitted for the purpose of paying dues and assessments, or giving evidence in a case, or to answer questions, but no other business shall be transacted while the suspended member is in the lodge room”: Sec. 131, Constitution of the Brotherhood of Railway Carmen of America. All other rights and benefits of membership of the suspended members are still retained fully by them.
The defendants having placed this construction upon the actions of the general president of the Grand Lodge, they cannot recede therefrom. Therefore, no property rights of these plaintiffs are in anywise jeopardized, and a court of equity will not interfere.
The decree of the trial court is affirmed.
Neither party shall recover costs.